DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Nieminen et al. (2013, Masurments Science Technologies) teaches measuring a surface irregularity of wood. However, the prior art of record fails to teach or reasonably suggest a method for ensuring the quality of a wood product based on surface irregularities comprising:
generating a surface irregularity to greyscale mapping database, the surface irregularity to greyscale mapping database containing data that maps surface irregularities to Near InfraRed (NIR) image greyscale values for one or more wood products;
assigning a grade to the wood product based on the identified level of irregularity of the first surface of the wood product; and
based, at least in part, on the grade assigned to the wood product, taking one or more actions with respect to the wood product.
	With respect to independent claim 10, the prior art of record fails to teach or reasonably suggest a system for ensuring the quality of a wood product based on surface irregularities comprising:

a surface irregularity level to greyscale mapping database, the surface irregularity level to greyscale mapping database containing mapping data that maps surface irregularities to Near InfraRed (NIR) image greyscale values for one or more wood products;
a grade assignment module for assigning a grade to the wood product based on the identified irregularities for the first surface of the wood product; and
an action activation module for initializing one or more actions with respect to the wood product based, at least in part, on the grade assigned to the wood product.
With respect to independent claim 19, the prior art of record fails to teach or reasonably suggest a method for detecting surface irregularities in veneer sheets comprising:
generating an irregularity level to greyscale mapping database, the surface irregularity level to greyscale mapping database containing data that maps surface irregularities to Near InfraRed (NIR) image greyscale values for one or more types of veneer sheets;
assigning a grade to the veneer sheet based on the identified irregularities for the first surface of the veneer sheet; and based, at least in part, on the grade assigned to the veneer sheet, taking one or more actions with respect to the veneer sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884